ACCEPTED
                                                                                             03-15-00332-CR
                                                                                                     5980890
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                  DISTRICT ATTORNKVS OFFICE                                              7/8/2015 1:59:37 PM

                     33-» & 424™ J u d i c i a l IMstricta
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK

                                         COUNTIEiS O F
                           BUUfCO • B U B N E T • IXANO > SAN SABA
                                                                           FILED IN
                                                                    3rd COURT OF APPEALS
                                  Wiley B. McAfee                       AUSTIN, TEXAS
                                       District Attorney            7/8/2015 1:59:37 PM
                                       July 08, 2015                  JEFFREY D. KYLE
                                                                            Clerk


Mr. Jeffery D. Kyle
Clerk of Court of Appeals
P. O. Box 12457
Austin, TX 78711

Re:      Case No. 03-15-00332-CR; Terri Lang v. The State of Texas
         Appeal from Cause No. 42185 in the 424th District Court of Burnet County

Dear Mr. Kyle:

       Please accept this letter as our designation of Lead Counsel for the State of
Texas, Appellee, In the above described case. Lead Counsel for this case is:

         Gary W. Bunyard
         Assistant District Attorney
         P.O. Box 725
         Llano, TX 78643
         (325) 247-5755 (voice)
         (325) 247-5274 (fax)
         g.bunyard@co.llano.tx.us
         Texas State Bar No. 03353500

                                                       Sincerely^




cc:      Mr. Justin Smith
         Attorney for Appellant
         via eServe




      811 Berry Street • P.O. Box 726 • Uano. Texaa 78843 • 325-247-5755 • Fax 325-247-5274